Citation Nr: 1410626	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-27 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury (other than a rear scalp scar).  

2.  Entitlement to service connection for a chronic bilateral knee disability.  

3.  Entitlement to service connection for fibromyalgia.  

4.  Entitlement to service connection for a chronic acquired psychiatric disability, claimed as depression.  

5.  Entitlement to VA compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability incurred as a result of a hysterectomy performed at a VA medical facility.  

6.  Entitlement to an initial compensable evaluation for a rear scalp scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1978 to March 1980 and reported having had additional active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the Army Reserve.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2009, a video conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in March 2011 for further development of the evidence.  It has now been returned to the Board for further appellate consideration.  

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional information is required on her part.


FINDINGS OF FACT

1.  Other than a scar of the head, the Veteran does not have additional disabilities that are as likely as not related to an in-service head trauma.  

2.  Fibromyalgia was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including an in-service head trauma.

3.  A bilateral knee disability was not evident during service nor was degenerative joint disease of either knee manifested until many years thereafter and a bilateral knee disability is not shown to have been caused by any in-service event.  

4.  The Veteran does not have additional disability as a result of VA care, treatment, or services; moreover, the evidence does not demonstrate that any possible additional disability was due to any fault on the part of VA in providing the care or treatment, to include failure to obtain informed consent prior to the surgery, or that any additional disability was due to an unforeseeable event.

5.  The scar of the rear of the Veteran's scalp is currently asymptomatic.  


CONCLUSIONS OF LAW

1.  Residuals of head trauma, other than a scar of the rear of the head, were neither incurred in nor aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Fibromyalgia was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  A bilateral knee disability was neither incurred in nor aggravated by service nor may arthritis of either knee be presumed to have been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

4.  The criteria for entitlement to compensation for residuals of a hysterectomy due to treatment performed by VA in October 1995 have not been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).

5.  The criteria for an initial compensable rating for a scar of the back of the scalp have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code (Code) 7800 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  A June 2006 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  Regarding the matter of an initial compensable rating for a rear scalp scar, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess, 19 Vet. App. at 473.  A June 2009 statement of the case (SOC) provided notice on the "downstream" element of initial rating; while a May 2012 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105 (West 2002); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including medical records utilized in a disability determination  by the Social Security Administration (SSA), have been secured.  The Veteran was afforded a VA medical examination in April and May 2011.  The Board finds that the opinions obtained are adequate for disposition of the issues decided herein.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease (as identified in 38 C.F.R. § 3.309(a)) shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Id.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr, 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Residuals of Head Trauma

The Veteran contends that she has residuals of the head trauma that she sustained while she was on active duty.  The Veteran has stated that she has headaches and dizziness as a result of her head trauma and that she believes that this trauma contributed to the stroke documented in her medical history.  As a preliminary matter, it is noted that the Veteran's STRs show that she sustained a head injury in November 1978 with a residual laceration of the rear of her scalp for which service connection has been established.  This issue is for residuals other than that scarring.  

The Veteran's STRs do not demonstrate complaints or manifestations of additional  residuals of the head trauma.  On examination for separation from service, the Veteran's medical history report showed no complaints of dizziness or fainting spells, severe or frequent headaches, or head injury.  Clinical evaluation of the head, face, neck, and scalp was normal.  Private and VA post-service treatment records include 2003 reports of generalized paresthesia and weakness in all four extremities in December 2000, history of a stroke, high blood pressure, Grave's disease, and trigeminal neuralgia.   In May 2003, it was related that the Veteran had had a stroke four years earlier when she had no paralysis, but effect on her equilibrium, which caused imbalance and dizziness.  She also reported stabbing pain associated with twitching in the right side of the face that she related to trigeminal neuralgia.  During the Board hearing in October 2009, she related that she had headaches and cognitive impairment that she believed were the result of the head trauma that she sustained while on active duty.  

In response to the record and pursuant to remand by the Board, the Veteran was examined by VA in April 2011.  Review of the records showed multiple neurological complaints including left cerebellar stroke, head injury with history of complaints of left cerebellar stroke, headaches, cognitive impairment, and trigeminal neuralgia.  She related her history of having struck her head in service, stating that twenty years later, in 1999, she had a stroke that caused her to lose her balance with extreme dizziness and loss of consciousness.  Since the stroke she had had right-sided sharp pain in her face that was diagnosed with trigeminal neuralgia.  She stated that she continued to have right facial pain.  When asked about headaches, she stated that most of these were post-occipital and had started after her fall.  They were intermittent, sharp, and with photophobia.  They were not associated with nausea or vomiting.  After examination, the impressions were history of cerebrovascular accident (CVA), with left cerebellar stroke, possibly ischemic, with mild residual deficit including mild disequilibrium, balance difficulty and right-sided paresthesia; history of head injury, status post accidental fall; chronic headache, unclear etiology; right-sided facial paresthesia, unclear etiology of residuals of stroke versus trigeminal neuralgia; and psychiatric comorbidity with depression, chronic pain, and fibromyalgia.  The examiner rendered an opinion that, while the Veteran did have a personal history of head injury, it was not clear if the stroke had any correlation with the head injury and was less likely caused by or the result of the head trauma during service.  Most likely, the stroke was ischemic, due to vascular risk factors secondary to her medical comorbidity.  It was also unclear that the right-sided facial pain was a residual from the stroke or from trigeminal neuralgia, but it did not appear that it had any correlation with the history of head trauma sustained during service.   The Veteran's headaches and cognitive impairment were considered secondary to her psychiatric comorbidities with underlying depression, bipolar disorder, and chronic pain.  There was no correlation of complaint of fibromyalgia with history of head injury.  

The Veteran's contentions relate to her having multiple residuals of the head injury that she sustained while she was on active duty.  After neurologic examination in April 2011, however, it is demonstrated that all of the disabilities that she believes to be related to the head trauma are actually more likely attributed to other factors.  For example, her stroke is deemed to be ischemic in nature and her headaches are most likely related to an acquired psychiatric disability.  (Whether the psychiatric disability is related to service will be addressed in the remand portion of this decision).  Under these circumstances, the Board finds that the preponderance of the evidence is against the claim of service connection for additional residuals of head trauma.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Fibromyalgia

The Veteran claims service connection for fibromyalgia.  While her primary contentions relate to this disorder being related to the head injury sustained during service, direct service connection must also be addressed.  In this regard, review of the Veteran's STRs do not demonstrate complaints of fibromyalgia, other muscle or joint pain, or fatigue.  On examination for separation from service, clinical evaluation of the extremities, spine and other musculoskeletal was normal.  Post-service treatment records show that the Veteran has had complaints of fibromyalgia from early 2001 and in an August 2002 statement, her private doctor indicated a diagnosis of severe fibromyalgia that had prevented the Veteran from working.  This is many years after the Veteran's separation from active duty does not show that the disability is related to her period of active duty.  

The Veteran's primary contention is that her fibromyalgia developed as a result of service, including as a residual of the head injury she sustained while on active duty.  After review of the evidence, the Board can find no support for this contention.  As noted, review of the extensive private and VA treatment records gives no indication of a relationship between the fibromyalgia and service and on examination by VA in April 2011, the examiner rendered an opinion that there was no correlation of complaint of fibromyalgia with history of head injury.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As the only medical opinion in the record is to the effect that there is no relationship between fibromyalgia and the history of head injury, the preponderance of the evidence does not support service connection for fibromyalgia.  The etiology of fibromyalgia is not a matter on which the Veteran, as a layperson, is competent to report.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Bilateral Knee Disability 

The Veteran contends that service connection is warranted for her bilateral knee disabilities.  During her testimony at the Board hearing in October 2009, she stated that she believed that the knee disabilities were the result of running, jumping and crawling during service and while she was engaged on ACDUTRA and INACDUTRA.  It has been pointed out that she was treated for right knee pain while on reserve duty in 1987.  

After review of the record, the Board finds that the Veteran's bilateral knee disorders were not evident during active duty or related to ACDUTRA or INACDUTRA.  In addition, degenerative arthritis of the knees was not manifested until many years after active duty and is not shown to have been caused by any in-service event.  In this regard, review of the Veteran's STRs shows no complaint or manifestation of a knee disability while she was on active duty.  On examination for separation from active duty, she denied having had a knee disorder on her report of medical history and clinical evaluation of the lower extremities was normal.  A treatment record dated in August 1987 shows that she was treated at that time for right knee and ankle pain.  Pain on palpation and range of motion of the right knee was noted on examination.  No assessment was made.  

Post service treatment records show that the Veteran was evaluated in 1998 for bilateral knee pain.  At that time, X-ray and MRI studies showed bilateral mild medial and lateral compartment narrowing and questionable osteochondral lesion of the right patella.  VA X-ray studies dated in November 2002 show minimal degenerative changes of each knee; although August 2006 private X-ray studies were interpreted as normal.  In a July 2008 treatment record, the Veteran had a chief complaint of having a knee disability as a result of running and marching in the military for 14 years.  Examination showed crepitus and tenderness of the knees.  The assessment was of advanced arthritis.  

An examination was conducted by VA in May 2011.  At that time, the Veteran endorsed pain, weakness, swelling, stiffness, instability and fatigability.  She stated that she felt that having to march, run, and get into foxholes in service had caused her bilateral knee condition.  She stated that she recalled having problems with her knees beginning in the reserves or possibly in the army.  After examination and review of the Veteran's medical records, the diagnosis was bilateral knee degenerative joint disease.  The examiner rendered an opinion that the current disability of each of the Veteran's knees was less likely as not related to her period of active duty or to ACDUTRA or INACDUTRA periods in the Army Reserve.  The rationale was that the present bilateral disability was the likely result of age-related changes.  

The Board finds that the preponderance of the evidence does not support the Veteran's contentions that her knee disability is the result of active duty, ACDUTRA, or INACDUTRA.  Although this was noted in a medical history in July 2008, this is a transcription of lay history as provided by the Veteran, which is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995) (noting that a medical professional is not competent to opine as to matters outside the scope of his or her expertise and that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional).  Thus, the only medical opinion in the record concerning the etiology of the bilateral knee disabilities is the one rendered in May 2011 that the degenerative joint disease of each knee is most likely related to the Veteran's age.  As the only competent medical opinion in the record is to the effect that there is no relationship between the knee disabilities and service, the preponderance of the evidence does not support service connection for degenerative joint disease of either knee.  The Veteran is not competent to opine as to the etiology of her bilateral knee degenerative joint disease.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   

Compensation Under 38 U.S.C.A. § 1151 

Under the applicable criteria, compensation under 38 U.S.C.A. § 1151 shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished him or her under any law administered by VA, and the proximate cause of the disability was 
(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a). 

To determine whether a veteran has an additional disability, VA compares the condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the condition after such care, treatment, or examination.  VA considers each involved body part separately.  38 C.F.R. § 3.361(b) (2013). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that the veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless the VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA 
(i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, his representative's informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

The VA's General Counsel has interpreted that under the provisions of 38 U.S.C. § 1151 benefits may be paid for disability attributable to VA's failure to diagnose and/or treat a preexisting condition when VA provides treatment or an examination.  Disability due to a preexisting condition may be viewed as occurring "as a result of" the VA treatment or examination only if it is shown that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability which probably would have been avoided if proper diagnosis and treatment had been rendered.  See VAOPGCPREC 5-2001.  The Board is bound by the precedent opinions of VA's General Counsel.  38 C.F.R. § 19.5 (2011).  Further, this precedent opinion was codified under regulation: Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

The Veteran contends that the hysterectomy that she underwent at a VA facility in 1995 resulted in additional disability.  In testimony at the October 2009 Board hearing, she stated that she was not sufficiently advised of the need for follow-up evaluation and that her surgical wounds became infected.  It has been pointed out that she eventually required additional surgery.  

Treatment records show that in October 1995 the Veteran underwent a total abdominal hysterectomy.  No complications were noted in the surgical report.  In 2004, she underwent additional surgery, ovary removal and appendectomy, at a private facility.  No complications from her prior surgery were described.  

On examination by VA in May 2011, the Veteran gave a history of having had a hysterectomy for fibroids and was not given instructions following the surgery.  She stated that she had assumed that the "clamps" were going to "dissolve," but that they did not.  Several weeks later, she was given an appointment when it found that they had become infected and the area was drained and she was given antibiotics.  This was repeated twice more before additional surgery was performed.  On physical examination her abdomen was soft and nontender, with a scar at the lower abdomen measuring one inch in vertical length.  X-ray studies showed surgical clips overlying the abdomen and pelvis with a gas pattern that was nonobstructive.  The diagnosis was of residuals of prior hysterectomy, prior Caesarian section and subsequent salpingo-oophorectomy manifested as a scar.  No other residuals were noted.  Any abdominal pain was considered to be musculoskeletal in nature and unrelated to these surgeries.  Therefore, the examiner concluded that additional disability was not incurred that was not a reasonably foreseeable consequence of the hysterectomy or due to negligence on the part of VA medical care providers who performed the hysterectomy.  

The Veteran contends that she has additional disability resulting from the hysterectomy performed at the VA facility in 1995 for which compensation benefits should be awarded under the provisions of 38 U.S.C.A. § 1151.  Examination in May 2011 found no unforeseen residuals from that surgery.  The Veteran has an abdominal scar which is one inch and well healed.  There are surgical clips on X-ray study, but there is no sign of infection.  The subsequent surgery that was performed nine years later at a private facility is not shown to have been due to complications from her prior hysterectomy.  As there is no additional disability from the 1995 surgery that was performed at the VA facility, there is no basis upon which compensation benefits may be awarded.  The preponderance of the evidence is against the claim, and therefore the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Rating Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

In this case, the Board has considered the entire period of initial rating claim from April 21, 2006, to see if the evidence warrants the assignment of different ratings for different periods of time during the claim, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Rear Scalp Scar

Service connection for a scar on the back of the head was granted by the RO in a February 2007 rating decision.  The noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 7800 from the date of claim in June 2006.  A June 2009 statement of the case granted an earlier effective date of April 21, 2006.

Diagnostic Code 7800 provides ratings for, in pertinent part, scars or other disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disability with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118. 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck and is, accordingly, not relevant in rating the service-connected rear scalp scar.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck and is, accordingly, not relevant in rating the service-connected rear scalp scar.  
38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118. 

The Veteran was afforded a scar examination by VA in May 2011.  At that time, her history of head trauma in service, with subsequent stitching of the wound of the back of her head was reviewed.  On examination, the scar could not be located after an extensive search of the area of the back of the head where the injury was sustained.  As such, there was no adherence to underlying tissue, no ulcerations, and no breakdowns of the skin.  There was no functional limitation due to scarring and no disfigurement.  

The Veteran sustained an injury to the back of her head in service for which she received treatment.  On current evaluation, the scar is shown to be asymptomatic and, in fact, could not be located.  Under these circumstances, none of the criteria necessary for a compensable evaluation are demonstrated.  As the examination of record shows the scar to be asymptomatic, the Board finds that a preponderance of the evidence is against the Veteran's appeal for a higher initial rating for the scar of the back of the head, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's scar is asymptomatic.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's scar on the back of his head, and no referral for an extraschedular rating is required.  

Finally, while the Veteran is not employed, and receives Social Security Disability Benefits, consideration of a total rating based on individual unemployability (TDIU) is not warranted.  In this regard, the May 2011 VA examination specifically found that there was no interference with employment as a result of the Veteran's scar, which is her only service-connected disability.  


ORDER

Service connection for residuals of a head injury (other than a rear scalp scar) is denied.  

Service connection for fibromyalgia is denied.  

Service connection for a bilateral knee disability is denied.  

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a hysterectomy is denied.  

Entitlement to an initial compensable rating for a scar of the back of the scalp is denied.  



REMAND

The Veteran contends that her psychiatric disability, which has been assigned various diagnoses, including an adjustment disorder; a psychosis, not otherwise specified; and major depression, is related to service.  As noted, in March 2011, the Board remanded the matter so that the Veteran could be afforded an appropriate VA examination to ascertain whether the Veteran's psychiatric disability is at least as likely as not related to service, including to the head trauma sustained by the Veteran while on active duty.  It is noted that the record includes a statement from a private medical care provider that her depression may be related to the head injury that she suffered in service.  The March 2011 Board remand requested that the Veteran be provided a VA examination that includes an opinion by the examiner regarding whether the Veteran's diagnosed Axis I psychiatric disorder is related to her history of head injury during service in November 1978.  As no opinion to this effect was rendered, the case must be returned.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo an appropriate examination to ascertain the current nature and etiology of any acquired psychiatric disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any acquired psychiatric disorder is related to service, specifically the head trauma sustained by the Veteran in November 1978.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


